Citation Nr: 0428312	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the left knee injury with tendonitis and mild 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO granted service connection for 
the left knee disability and assigned a 10 percent rating for 
the disability.  The veteran perfected an appeal of the 
assigned rating.

The Board notes that the veteran's representative has 
asserted that the issue of entitlement to service connection 
for a right knee disorder, claimed as secondary to the 
service-connected left knee disorder, was raised but not 
adjudicated, and needs to be remanded to the RO for 
adjudication.  In a May 2004 rating decision, however, the RO 
denied entitlement to service connection for the right knee 
disorder.  The veteran has not submitted a notice of 
disagreement with that determination.  The representative's 
August 2004 statement cannot constitute a notice of 
disagreement because it was submitted to the Board, not the 
RO, and clearly does not challenge the decision rendered by 
the RO.  See Nacoste v. Brown, 6 Vet. App. 439, 442 (1994).  
This issue need not, therefore, be further addressed.


FINDING OF FACT

The left knee disability is manifested by tendonitis and mild 
degenerative joint disease, pain with use, and limitation of 
motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the left knee with tendonitis and mild degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5024, 5260, 5261 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his left knee condition warrants a 
disability rating in excess of ten percent.
Development of the Claim
 
The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. § 
3.159 (2003).  

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his underlying claim for 
service connection for the left knee disability in November 
2002.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  As an 
alternative, he could obtain the evidence and submit it to 
the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.  

In the February 2003 rating decision here on appeal, the RO 
granted service connection for the left knee disability, and 
assigned a 10 percent rating for the disorder.  The veteran 
then submitted a notice of disagreement with the 10 percent 
evaluation assigned.  Thus, the issue of entitlement to a 
higher initial rating arose in the notice of disagreement. 
VA's Office of General Counsel indicated in VAOPGCPREC 8-
2003, that when VA receives a Notice of Disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA had 
already provided VCAA notice regarding the original claim.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).

The Board finds that the November 2002 notice informed the 
veteran of his relative responsibilities and VA's 
responsibilities in developing any evidence relevant to his 
underlying claim.  In addition, he was provided with a copy 
of the appealed rating decision, a statement of the case, and 
multiple supplemental statements of the case.  In those 
documents the RO informed him of the specific rating criteria 
pertaining to the evaluation of the left knee disability, as 
well as the reasons for determining that the criteria for a 
higher rating were not met.  In these documents the RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf, and any 
evidence identified by the veteran that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed the veteran of the evidence needed to establish 
entitlement to a higher rating, the evidence that he was 
responsible for submitting, and the evidence that VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Remand of the case for additional 
notice to the veteran is not, therefore, required.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Here, the RO obtained the 
veteran's service medical records and attempted locate the 
private physicians listed by the veteran, but were unable to 
do so.  The RO also provided him with VA medical examinations 
in February 2003, September 2003, and March 2004.

The Board notes that the veteran's representative has 
asserted that his appeal should be remanded for an additional 
examination, because the prior examinations are not adequate 
for rating purposes.  Based on review of the examination 
reports, however, the Board finds that the examiners properly 
addressed the severity of the left knee disability, reviewed 
the evidence in the veteran's claims file, and documented the 
complaints pertaining to the left knee.  The Board finds, 
therefore, that the evidence of record is sufficient for 
evaluating the severity of the left knee disability.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2003).  


Factual Background

Service medical records note the veteran suffered an abrasion 
to the left knee after a trailer hitch fell on him.

The February 2003 VA examination revealed the veteran 
complaining of knee pain in the area above and behind the 
knee joint, worse with activity on the weekends.  He 
reportedly had a sedentary job during which his knee did not 
bother him.  He denied wearing a brace.  He reported that 
approximately twice a week, when he gets up from bending or 
squatting, his knee gives way, but does not make him fall.  
On objective examination, the veteran ambulated normally.  
There was a loss of subcutaneous tissue where the previous 
hematoma was present, but no abnormality of the surrounding 
tendons.  Pain was reported in the anterolateral aspect, just 
above the knee joint with radiation to the posterior tendons 
behind the knee.  The knee joint showed no swelling, 
tenderness, deformity, or limitation of motion.  McMurray's 
sign with external rotation did cause mild popping.  He could 
squat, heel and toe walk, and hop without objective evidence 
of pain.  The examiner noted that at times of flare-ups the 
veteran may have more pain on motion, but he doubted that 
limitation of motion would be present.  X-ray revealed very 
mild degenerative joint disease.  Diagnosis was residual 
injury of the left knee with tendonitis and very mild 
degenerative joint disease.

In July 2003 the veteran testified during a person hearing at 
the RO about the pain and weakness he experiences in his left 
knee.  He reported having to climb 29 stairs at work when 
training others, and that after climbing the steps he 
experiences weakness to the point of almost giving way.  He 
reported that he does not have giving way of the knee on 
normal walking.  He also reported that he wears a knee brace 
recommended by a friend.  He further stated that in the last 
6 months he had experienced about 15 to 20 episodes of his 
knee giving way.  

A July 2003 private treatment report from R.M., RN, notes 
that the veteran has received treatment for chronic left knee 
pain from August 2002 to July 2003.  The report noted daily 
symptoms of pain and stiffness that are progressively 
worsening and interfere with daily activities.  The veteran 
wears a knee brace for fear that the knee will give out.  
Ibuprofen and Aleve provided little relief, and was using 
Celebrex twice a day.  

During the September 2003 VA examination, the veteran 
complained of pain, weakness, stiffness, a feeling of 
swelling in the knee, instability, giving way, fatigability 
and lack of endurance.  He reported having pain constantly, 
not as a flare-up, that radiated down to his foot and was 
alleviated with rest.  The examiner noted that sciatic 
neuropathy could be causing this pain.  The veteran denied 
episodes of dislocation or recurrent subluxation.  The 
veteran reported that he works as a supervisor or manager, 
and gets tired-out climbing stairs at work.  Physical 
examination revealed no tenderness with movement.  Range of 
motion was 10 degrees of extension and 105 degrees flexion, 
with further motion painful.  Both knees had the same 
circumference.  There was a lateral indentation of the left 
knee from the prior injury.  There was no ligament damage to 
the knee.  Grinding was noted on flexion and extension.  
Diagnosis was degenerative joint disease of the left knee due 
to severe contusion.

The most recent VA examination in March 2004, revealed 
complaints of constant left knee pain and occasional giving 
way.  He reports he has fallen approximately six times in the 
past year.  He wears an elastic bandage on his left knee.  
The veteran reported that he never missed work due to his 
knee.  He is currently unemployed due to the closing of the 
plant where he worked for 35 years.  Extension and flexion of 
the veteran's left knee are from zero to 85 degrees, with 
pain on continued flexion to 90 degrees.  During the 
examination the physician noted that repeated flexing of the 
knee caused increased pain but no weakness, fatigue or lack 
of endurance.  The physician also noted that no evidence of 
medial and lateral collateral ligament instability on either 
knee and no evidence of cartilage tear on either knee.  The 
physician further noted normal muscle strength of the legs.  


Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2003).  The evaluation of the same disability or the 
same manifestations of a service-connected disability under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, in coordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. 
§ 4.45 (2003). 

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5024 (2003).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Diagnostic Code 5261 for limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A.
§ 7104(a) (West 2002); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. § 4.3 (2003).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.


Analysis

The veteran and his representative contend that a higher 
rating is warranted for the veteran's left knee disorder.

In the instant case, the veteran's left knee disability is 
primarily manifested by subjective complaints of pain, 
weakness, instability and giving way.  Objectively, the 
evidence has failed to reveal any ligament damage, 
instability, or subluxation.  In this case, to warrant a 
disability evaluation exceeding 10 percent for his left knee 
condition, the evidence must demonstrate flexion limited to 
30 degrees or less, or extension limited to 15 degrees.  
38 CFR § 4.71(a), Diagnostic Codes 5003, 5010, 5024, 5260, 
5261.  

The evidence reveals normal range of motion of the left knee 
in February 2003, motion from 10 to 105 degrees in September 
2003, and from 0 to 85 degrees at the most recent VA 
examination.  

With the exception of the February 2003 examination, the 
evidence reveals some limitation of motion.  Thus, a 10 
percent evaluation would apply under Diagnostic Codes 5003, 
5010, or 5024, based on x-ray findings of degenerative joint 
disease and limitation of motion.

The Board also notes that the September 2003 VA examination 
results support a 10 percent rating under Diagnostic Code 
5261 for limitation of extension to 10 degrees.  None of 
findings on the other examinations support compensable 
evaluations for limitation of flexion or extension under 
Diagnostic Code 5261 or 5260.  

Thus, the evidence does not establish that the criteria for 
an evaluation in excess of 10 percent is warranted under any 
of the pertinent Diagnostic Codes based on limitation of 
motion at any point since the effective date of service 
connection.  

The Board acknowledges the veteran's complaints of weakness, 
pain, giving way, and lack of endurance.  However, other than 
the limitation of motion due to pain noted above, none of the 
evidence reveals objective findings of the other subjective 
complaints.  For example, on the March 2004 examination the 
physician noted that repeated flexing of the knee caused 
increased pain but no weakness, fatigue or lack of endurance.  
The physician also noted that the muscle strength of the legs 
and feet were normal.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Those functional 
limitations, however, must be supported by medical evidence 
of adequate pathology, which in this case has not been shown.  
See 38 C.F.R. § 4.40 (2003).  

When considering the veteran's subjective complaints with the 
objective findings noted on the examination reports and 
private treatment report, the Board finds that the 10 percent 
evaluation assigned adequately represents the level of 
functional impairment of the left knee.  The Board finds, 
therefore, that the criteria for a higher rating for the left 
knee disability has not been met since the initiation of his 
claim for service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999). 
As the preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 10 
percent for the left knee injury with tendonitis and mild 
degenerative joint disease, the appeal is denied.


ORDER

Entitlement to an increased rating for the left knee disabled 
is denied.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



